Case 17-18662-MAM Doc154_ Filed 07/30/21 Page 1of 8

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Robert C Lages Case No.: 17-18662-MAM
SS#: -8685 Chapter 13
and

Karen Lages
SS#: -9808

Debtor(s).

MOTION TO AVOID LIEN IMPAIRING DEBTORS' EXEMPTIONS
Re: UNITED STATES OF AMERICA

COME NOW, the Debtors, Robert C Lages and Karen Lages, by and through the undersigned attorneys, and

file this Motion to Avoid Lien Impairing Debtors’ Exemptions pursuant to 11 U.S.C. §522(f)(1)(A) and state:

1. The United State of America has a lien on property of the Debtors, to-wit: Single-family home located

at 452 SW Aileen Street, Port Saint Lucie, FL 34953; Legal description: LOT 14 BLOCK 89 PORT ST LUCIE

SECTION 27 ACCORDING TO THE PLAT THEREOF RECORDED IN PLAT BOOK 14 PAGES 5 AND 5A

THROUGH 58 OF THE PUBLIC RECORDS OF ST LUCIE COUNTY, FLORIDA; and 442 SW Aileen Street,

Port Saint Lucie, FL 3; Legal description: LOT 15 BLOCK 89 PORT ST LUCIE SECTION 27 ACCORDING TO

THE PLAT THEREOF RECORDED IN PLAT BOOK 14 PAGES 5 AND 5A THROUGH 58 OF THE PUBLIC

RECORDS OF ST LUCIE COUNTY FLORIDA, the latter of which is a lot contiguous with the Debtors’

homestead. The subject lien was created by the documents attached hereto as Exhibit A.

2. Said lien impairs an exemption to which the Debtors would have been entitled under Fla. Const. Art.X,

§4(a)(1), (1968); Fla, Stat. §222.01 & 222.02.

3. Said lien is a judicial lien.
Case 17-18662-MAM Doc154_ Filed 07/30/21 Page 2 of 8

WHEREFORE, Debtors request that this Motion be GRANTED; the subject lien be avoided; the claim
be classified as an unsecured claim and demands such other and further relief as the Court may deem just and
proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via electronic filing
to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; A.U.S.T., 51 SW First Avenue,
Room 1204, Miami, FL 33130, and to: Merrick Garland, Attorney General of the United States: 950 Pennsylvania
Ave., NW, Room 4400, Washington, D.C. 20530; Hon. Juan Antonio Gonzalez, Acting United States Attorney,
Southern District of Florida: 99 NE 4" Street, Miami, FL 33132; Special Assistant United States Attorney, Associate
Area Counsel (SBSE) Fort Lauderdale, 1000 South Pine Island Road, Ste. 300, Plantation, FL 33324; Civil Process
Clerk- Attorney General of the United States-Southern District of Florida, 99 NE 4" Street, Miami, FL 33132; U.S.

Attorney’s Office, Attn.: Financial Litigation Unit, 99 N.E. 4" Street, Miami, FL 33132; via 1st Class U.S. Mail

this day of July, 2021.

 

Law Firm of Hoskins, Tuo, Lloyd & Lloyd
By: Colin V. Lloyd, Esquire

Florida Bar No.:0165182

302 South Second Street

Fort Pierce, FL 34950

(772) 464-4600

(772) 465-4747 fax
Case 17-18662-MAM Doc154_ Filed 07/30/21 Page 3 of 8
Case 2:15-cr-14062-RLR Document 43 Entered on FLSD Docket 07/06/2016 Page 1of5.

USDC FLSD 245B (Rey. 09/08) - Judgment in a Criminal Case Page | of 5

UNITED STATES DISTRICT COURT

Southern District of Florida
Fort Pierce Division

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
Case Number: 15-14062-CR-ROSENBERG
KAREN LAGES
USM Number: 10103-104

Counsel For Defendant: Fletcher Peacock, AFPD
Counsel For The United States: Russell Killinger, AUSA
Court Reporter: Pauline Stipes

The defendant pleaded guilty to count(s) 1 of the Indictment.
The defendant is adjudicated guilty of these offenses:

 

 

 

 

 

TITLE & SECTION _ | NATURE OF OFFENSE OFFENSE | CoUNT
ENDED COUNT
18 U.S.C. §641 Theft of Government Property 08/01/2014 1

 

 

 

 

 

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

Count(s) 2-25 are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney
of material changes in economic circumstances.

Date of Imposition of Sentence: 6/29/2016

Prob ¥ Rea aber,

Robin L. Rosenberg
United States District Judge

 

Date: 7/6/2016

E cleo “Ay
Case 17-18662-MAM Doc154_ Filed 07/30/21 Page 4 of 8
Case 2:15-cr-14062-RLR Document 43 Entered on FLSD Docket 07/06/2016 Page 2 of 5

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 2 of 5
DEFENDANT: KAREN LAGES
CASE NUMBER: 15-14062-CR-ROSENBERG

PROBATION
The defendant is hereby sentenced to probation for a term of Five (5) years as to Count One of the Indictment.
The defendant shall not commit another federal, state or local crime.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two
periodic drug tests thereafter, as determined by the court.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.
The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION

. The defendant shall not leave the judicial district without the permission of the court or probation officer;
. The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first fifteen
days of each month;

. The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

. The defendant shall support his or her dependents and meet other family responsibilities;

. The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other

acceptable reasons;

6. The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7. The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8. The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9. The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
a felony, unless granted permission to do so by the probation officer;

10.The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation officer;

11.The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer;

12.The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13.As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s

criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to

confirm the defendant’s compliance with such notification requirement.

Roe

wm Bw
Case 17-18662-MAM Doc154_ Filed 07/30/21 Page 5of8
Case 2:15-cr-14062-RLR Document 43 Entered on FLSD Docket 07/06/2016 Page 3 of 5

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 3 of 5
DEFENDANT: KAREN LAGES
CASE NUMBER: 15-14062-CR-ROSENBERG

SPECIAL CONDITIONS OF PROBATION

Financial Disclosure Requirement - The defendant shall provide complete access to financial information,
including disclosure of all business and personal finances, to the U.S. Probation Officer.

Mental Health Treatment - The defendant shall participate in an approved inpatient/outpatient mental health
treatment program. The defendant will contribute to the costs of services rendered (co-payment) based on ability to
pay or availability of third party payment.

No New Debt Restriction - The defendant shall not apply for, solicit or incur any further debt, included but not
limited to loans, lines of credit or credit card charges, either as a principal or cosigner, as an individual or through
any corporate entity, without first obtaining permission from the United States Probation Officer.
Case 17-18662-MAM Doc154_ Filed 07/30/21 Page 6 of 8
Case 2:15-cr-14062-RLR Document 43 Entered on FLSD Docket 07/06/2016 Page 4 of 5

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 4 of 5
DEFENDANT: KAREN LAGES
CASE NUMBER: 15-14062-CR-ROSENBERG

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
TOTALS $100.00 $0.00 $133,297.00***

If the defendant makes a partial payment, each payee shall receive an approximately proportioned
payment, unless specified otherwise in the priority order or percentage payment column below. However,

pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.

 

 

NAME OF PAYEE RE

ny Ge gs TOTAL RESTITUTION PRIORITY OR
Social Security Administration (SSA) Debt LOSS* ORDERED PERCENTAGE
Management Section _—_— $133,297.00 a

 

 

 

 

 

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for

offenses committed on or after September 13, 1994, but before April 23, 1996.

** Assessment due immediately unless otherwise ordered by the Court.

RESTITUTION: *** It is further ordered that the defendant, Karen Lages, shall pay restitution in the

amount of $133,297.00 Upon commencement of supervision, the defendant shall pay restitution at the rate
of $50.00 per month until such time as the Court may alter that payment schedule in the interests of justice.
These payments do not preclude the government from using any other anticipated or unexpected financial

gains, assets or income of the defendant to satisfy the restitution obligations.

*** The Social Security Administration shall not cut off or withhold any social security
benefits owed to Ms. Lages for the purpose of recovering the benefits wrongfully obtained due to the
offenses in this case.
Case 17-18662-MAM Doc154_ Filed 07/30/21 Page 7 of 8
Case 2:15-cr-14062-RLR Document 43 Entered on FLSD Docket 07/06/2016 Page 5 of 5

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 5 of 5
DEFENDANT: KAREN LAGES
CASE NUMBER: 15-14062-CR-ROSENBERG

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A. Lump sum payment of $100.00 due immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.

This assessment/fine/restitution is payable to the CLERK, UNITED STATES COURTS and is to be addressed to:

U.S. CLERK'S OFFICE

ATTN: FINANCIAL SECTION

400 NORTH MIAMI AVENUE, ROOM 08N09
MIAMI, FLORIDA 33128-7716

The assessment/fine/restitution is payable immediately. The U.S. Bureau of Prisons, U.S. Probation Office and the
U.S. Attorney's Office are responsible for the enforcement of this order.

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.

 

 

 

CASE NUMBER
DEFENDANT AND CO-DEFENDANT NAMES TOTAL AMOUNT Ou SEVERAL
(INCLUDING DEFENDANT NUMBER) AMOUNT

 

 

 

 

 

 

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)

fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution
and court costs.
Case 17-18662-MAM Doc154_ Filed 07/30/21 Page 8 of 8

JOSEPH E. SMITH, CLERK OF THE CIRCUIT COURT - SAINT LUCIE COUNTY
FILE # 4251209 OR BOOK 3935 PAGE 1069, Recorded 11/22/2016 04:15:49 pM

DEPARTMENT OF JUSTICE

NOTICE OF LIEN FOR FINE
AND/OR RESTITUTION
IMPOSED PURSUANT TO THE
ANTL-TERRORISM AND EFFECTIVE
DEATH PENALTY ACT OF 1995
United States Attorney’s Office

N ICT OF F
Notice is hereby given of a lien against the property of the defendant named below. Pursuant to Title
18, United States Cade, Section 3613(c), a fine or an order of restitution imposed pursuant to the
pravisions of sub chapter C of chapter 227 is a fien in favor of the United States upon all property
belonging to the person fined or ordered to pay restitution. Pursuant to § 3613(d) a notice of lien shall be
considered a notice of lien for taxes for the purpases of any State or local law providing for the filing of a
tax lien, The fien arises at the time of the entry of judgment and continues until the liability is satisfied,
ramitted, or set aside, or until it becomes unenforceable pursuant to § 3613(b).

Name of Defendant: Karen Lages, a/k/a Karen Sonya Lages, a/k/a Karen Sonya Mouradian
Social Sec. #: 9+
Year of Birth: 1955
Amount of Assessment\Fine\Restitution: $133,397.00
Court Imposing Judgment: U.S. DISTRICT COURT, SDFL
Court Number: 15-14062-CR-O4RLR
% Date of Judgment: June 29, 2016
*PLUS STATUTORY INTEREST *
If payment becomes past due, possible penalties totaling 25 percent of the principal amount past due may
arise. 18 U.S.C. § 3612(q).

IMPORTANT RELEASE INFORMATION--With respect to the lien listed above, this notice shall
operate as a certificate of release pursuant to 18 U.S.C. § 3613() by operation of law,

Place of Filing: ST LUCIE COUNTY, FL “4 2 Vg
This notice was prepared at MIAMI, FLORIDA on this, the L& day of Nov. 2016

    

Signature so This Instrument Prepared
\ fj By: Colleen A. Perez
a U.S. Attorney's Office
ALR Financial Litigation Unit
CE CROKE 99 N.E. 4th Street
; Assistant U.S. Attomey Miami, Florida 33132
ed

Le (305)961-9343
